 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8   Jerry David AGUILAR,                                 Case No.: 15-cv-2446-MMA-AGS
 9                                       Plaintiff,       ORDER DENYING MOTION FOR
                                                          APPOINTMENT OF MEDICAL
10   v.
                                                          EXPERT (ECF No. 84)
11   Darryl BATES, et al.,
12                                   Defendants.
13
14         On November 5, 2014, plaintiff, an inmate incarcerated at Richard J. Donovan
15   Correctional Facility, fractured his right ankle while playing handball. (ECF No. 19, at 3.)
16   He subsequently filed this complaint alleging an Eighth Amendment claim under 42 U.S.C.
17   § 1983, claiming that defendants were deliberately indifferent to his serious medical needs
18   with respect to his treatment for the fractured ankle. More specifically, in his amended
19   complaint (ECF No. 19), plaintiff alleges that defendants did not treat him as promptly as
20   they should have. (Id. at 17.) Additionally, plaintiff alleges that defendants were
21   deliberately indifferent by not prescribing him certain pain medications and by unduly
22   delaying a post-operative MRI. (See id. at 13-15.) Finally, plaintiff alleges that defendants
23   did not timely make accommodations for the limitations caused by the injury. (See id. at
24   9.)
25         In this motion, plaintiff seeks appointment of a neutral medical expert and an expert
26   witness. (See ECF No. 84.) Plaintiff asserts that he would like to retain experts in this case
27   because of the complexity of the medical treatment involved. (ECF No. 84, at 1.) However,
28   because such an expert is unnecessary, plaintiff’s motion is denied.

                                                      1
                                                                                15-cv-2446-MMA-AGS
 1         Federal Rule of Evidence 706 allows a district court to appoint an expert on either
 2   its own motion or the motion of a party. Fed. R. Evid. 706(a); McKinney v. Anderson, 924
 3   F.2d 1500, 1510-11 (9th Cir. 1991), overruled on other grounds by Helling v. McKinney,
 4   502 U.S. 903 (1991). Appointment of an expert witness is generally appropriate when
 5   “scientific, technical, or other specialized knowledge will assist the trier of fact to
 6   understand the evidence or decide a fact in issue.” Torbert v. Gore, No. 14CV2911 BEN
 7   (NLS), 2016 WL 3460262, at *2 (S.D. Cal. June 23, 2016) (quoting Levi v. Dir. of Corr.,
 8   No. CIVS020910LKKKJMP, 2006 WL 845733, at *1 (E.D. Cal. Mar. 31, 2006)). Expert
 9   witnesses should not be appointed where they are not necessary or significantly useful for
10   the trier of fact to comprehend a material issue in a case. Gorton v. Todd, 793 F. Supp. 2d
11   1171, 1181 (E.D. Cal. 2011). Additionally, expert witnesses should not be appointed to
12   serve as an advocate for a party. Faletogo v. Moya, No. 12CV631 GPC (WMC), 2013 WL
13   524037, at *2 (S.D. Cal. Feb. 12, 2013).
14         After reviewing plaintiff’s motion and the operative complaint, the Court concludes
15   that the issues in this case are not so complex as to require the testimony of a court-
16   appointed expert to assist the trier of fact. Plaintiff alleges an Eighth Amendment deliberate
17   indifference claim in his amended complaint. (ECF No. 19.) To prevail on his deliberate
18   indifference claim, plaintiff must show that defendants acted with deliberate indifference
19   to his serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 104 (1983). In the context
20   of such a claim, “the question of whether the prison officials displayed deliberate
21   indifference to [plaintiff’s] serious medical needs [does] not demand that the jury consider
22   probing, complex questions concerning medical diagnosis and judgment.” Torbert, 2016
23   WL 3460262, at *2 (quoting Levi, 2006 WL 845733, at *1). Rather, the jury will need to
24   consider the prison official’s subjective knowledge of any risks to plaintiff’s health. See
25   Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2002). Courts have declined to appoint
26   an expert under such circumstances. Torbert, 2016 WL 3460262, at *2. Further, the
27   determination of whether plaintiff’s medical needs were sufficiently “serious” to amount
28   to an Eighth Amendment violation will depend on plaintiff’s subjective testimony

                                                   2
                                                                                15-cv-2446-MMA-AGS
 1   regarding the extent of his injuries and how his injuries impacted his daily life. See
 2   McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds
 3   by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc) (“The existence of
 4   an injury that a reasonable doctor or patient would find important and worthy of comment
 5   or treatment; the presence of a medical condition that significantly affects an individual’s
 6   daily activities; or the existence of chronic and substantial pain are examples of indications
 7   that a prisoner has a ‘serious’ need for medical treatment.”). The assistance of a court-
 8   appointed expert would not be significantly useful for the trier of fact under these
 9   circumstances.
10         In addition, defendants have already retained a medical expert. (See ECF No. 84.)
11   This expert “can assist the jury with any issues in this case not within the common
12   knowledge.” Jiminez v. Sambrano, 04CV1833 L (PCL), 2009 WL 653877, at *2 (S.D. Cal
13   Mar. 12, 2009). Because this case is not complex, the opinion of one medical expert is
14   sufficient to assist the trier of fact at trial. See id. The testimony of a second medical expert
15   is unnecessary.
16         Plaintiff contends that if he is appointed his own expert, the expert will be able to
17   “provid[e] expert evidence that the treatment he received was with deliberate indifference.”
18   (ECF No. 84, at 1.) More specifically, plaintiff contends that an expert witness is
19   “necessary to present evidence that the treatment received had been medically unacceptable
20   the way prison physicians provided Plaintiff medical care, and delay of treatment was
21   harmful causing Plaintiff further injury with deliberate indifference to his serious medical
22   needs.” (Id. at 4-5.) In short, plaintiff is asking the Court to appoint him an expert witness
23   not to help the trier of fact better understand a complex issue in this case but instead to
24   advocate on plaintiff’s behalf. As noted above, Rule 706 does not contemplate that expert
25   witnesses be appointed to serve as an advocate for a party. Faletogo, 2013 WL 524037, at
26   *2. To the extent that plaintiff is concerned that defendants’ expert witness will deliver
27   biased testimony at trial, plaintiff will have the opportunity to present evidence of bias on
28   cross-examination.

                                                    3
                                                                                   15-cv-2446-MMA-AGS
 1         Further, because plaintiff is proceeding in forma pauperis (ECF No. 3), the Court
 2   assumes that plaintiff is unable to compensate an expert witness.1 Under the in forma
 3   pauperis statute, 28 U.S.C. § 1915, the Court is prohibited from using public funds to pay
 4   the expenses of witnesses in a § 1983 prisoner civil rights action. See Dixon v. Ylst, 990
 5   F.2d 478, 480 (9th Cir. 1993). Thus, if the Court were to appoint an expert on behalf of
 6   plaintiff, it would be required to apportion the cost of plaintiff’s witness to defendants. See
 7   Fed. R. Evid. 706(b). Courts should appoint an expert for an indigent inmate and apportion
 8   all costs to an opponent only “when the expert would significantly help the court”
 9   understand complex or compelling issues. Bovarte v. Schwarzenegger, No. 08CV1661
10   LAB (NLS), 2011 WL 748597, at *27 (S.D. Cal. Sept. 21, 2011), Report and
11   Recommendation adopted at 2012 WL 760620 (S.D. Cal. Mar. 7, 2012). In instances such
12   as this, where the state government would be required to bear the cost, the Court must
13   exercise caution. See Jiminez, 2009 WL 653877, at *2. The facts of this case are no more
14   extraordinary and the legal issues are no more complex than those found in the majority of
15   § 1983 prisoner civil rights cases before this Court, and because defendants have already
16   retained a medical expert in this case, it would be unjust to require the government to bear
17   the cost of an unnecessary court-appointed expert.
18         For the reasons discussed above, plaintiff’s motion for appointment of a neutral
19   expert and an expert witness (ECF No. 84) is denied.
20   Dated: October 9, 2018
21
22
23                                                     Magistrate Judge Marc L. Goldman
24
25
26
           1
27             Plaintiff does not address in his motion whether he would be able to compensate
28   an expert for his fees and costs.

                                                   4
                                                                                 15-cv-2446-MMA-AGS
